Title: To George Washington from Brigadier General Thomas Conway, 1 September 1777
From: Conway, Thomas
To: Washington, George



Sir
Camp the 1st 7ber 1777

your intention certainly is that the Left as Well as the Right of your army Should be equally in a condition to oppose the ennemy. I think

it my Duty to acquaint your excellency that my Brigade is so Weaken’d since the Last Draft of Chosen men taken out of it that I can not expect in spite of all the trouble I took to Make it serve with Credit.
although G. Nashe’s Brigade is almost three times as strong as mine it Did not give more men than Mine towards the Light infantry. I Would have been happy in commanding one of the Battalions of the Light infantry even under the orders of one who certainly never Commanded as many men as I Did before the ennemy. it must injure my Character very much when it will be Known that though I am one of the More experienc’d officers on this continent of any one of my Rank i am entrusted with the smallest Command. I Would not presume to trouble your excellency with these representations Was i not accountable for my Conduct to the army Wherein i am in actual service.
a Number of men given by each Brigade in proportion to their real Strength Would restore to my Brigade several men Which are Very Much Wanting. i am With Respect sir your Most obedt humble servant

Ts Conway

